Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/07/2021 has been entered.

	
Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered. Regarding the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Shirata et al (2015/0032228), applicant argues that Shirata et al fails to teach:

    PNG
    media_image1.png
    108
    527
    media_image1.png
    Greyscale

The examiner does not agree. Shirata et al teaches a four-articulated link mechanism (four-link knee joint 10, par. 0035)

    PNG
    media_image2.png
    299
    326
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    293
    356
    media_image3.png
    Greyscale

As contrasted above, upper link unit 31 and lower link unit 32 are rotatably supported by the front link unit 33 and rear link unit 34. See par. 0041. 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pusch et al (8,814,948). 

    PNG
    media_image4.png
    287
    153
    media_image4.png
    Greyscale
A flexion angle sensor 10 is likewise arranged within the knee joint 1, in the area of the pivot axis 5, in order to determine the angle position of the axes 22, 23 relative to each other and, therefore, of the upper part 2 relative to the lower part 3.
Claim Objections
Claim 1 is objected to because of the following informalities:  “four link units, of another link unit” should be “four link units, to another link unit.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “the other link unit” should be “said another link unit” to provide for proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirata et al (2015/0032228).
Shirata teaches a knee unit 30 comprising a four-articulated link knee joint including an upper link member 31 structured to rotatable relative to a lower link member (32 and 20) supported by front link unit 33 and rear link unit 34. 

    PNG
    media_image5.png
    707
    358
    media_image5.png
    Greyscale

The knee joint comprising a relative position detector 60 (such as one of the upper or lower link unit) among the plurality of four link units to another link unit (such as the other of the upper or lower link unit).

Claim 2, the position detector detects a distance from the upper link member to the lower link member between magnet 61 and magnetic sensor 62; see at least par. 0043-0045. 
Claims 3-4, wherein the relative position detector includes a piston rod and a magnet 61 provided at the certain link unit (upper link unit) and a cylinder tube 41 and magnetic sensor 62 provided at the other (another) link unit (lower link unit), the magnetic sensor structured to detect an intensity of a magnetic field generated by the magnet. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRUCE E SNOW/           Primary Examiner, Art Unit 3774